The object of the bond in suit evidently was to provide for Gleason a credit at the bank on account of paper discounted for his benefit and checks certified for or paid by the bank for him, and it should be construed having in view the purpose which it was designed to promote. A strict interpretation would limit the liability of the defendant to a single year, while as a specialty it was obligatory for twenty years. This is not claimed, however, and the limitation that it was to be binding one year only from date, evidently *Page 129 
did not relate to the time when the paper discounted might mature, but to the time when it was discounted and to the certification and payment of checks within the period named. It is apparent that to this extent the indemnity was intended to be given and was so understood by Gleason, the bank and the defendant. Gleason desired accommodation at the bank during the year, and the bank was willing to extend it to him for that period upon the strength of the guaranty contained in the bond executed by the defendant. If the accommodation was limited to such paper only as became due during the year, the benefits to be derived from the same would be restricted to a very narrow compass and would confer comparatively but little advantage. All paper becoming due after the expiration of the year would be excluded as beyond the terms of the guaranty, and it is unreasonable to suppose that it was the intention of the parties thus to circumscribe and limit the effect of the bond. In fact, it would be contrary to the ordinary course of business, in dealings of this character, to assume that any thing else was intended than to fix a period within which the transactions of the parties were to take place without regard to any other matter, and no other construction is to be implied unless the language employed is such as to be susceptible of no other interpretation. It should, therefore, in contemplation of the facts, be construed as if the bond contained the words "paper discounted and checks certified or paid" after the word "for," and thus referred expressly to the paper which the bond was intended to secure and the dealings which Gleason was to have with the bank, or any transactions of this character. Regarded in this light the defendant was liable and the recovery can be upheld.
No other question arises which demands comment, and the judgment should be affirmed, with costs.
All concur, except CHURCH, Ch. J., dissenting.
Judgment affirmed. *Page 130